         Case 6:21-cv-00043-ADA-JCM Document 1-5 Filed 01/18/21 Page 1 of 6
                                                                            2020 Ballot Propositions | 1



2020 Ballot Propositions
Dear Democratic Leaders,

We are proud to present the updated Texas Democrats Bill of Rights for 2020.

In December, the State Democratic Executive Committee voted on ballot propositions to
place on the 2020 Democratic Primary Ballot. The propositions were drafted by staff,
recommended by the Chair, and approved by the Resolutions Committee.

Last year’s 2018 Texas Democrats Bill of Rights was wildly popular with our voters. It gave
Texas Democrats a shared goal to fight for and we plan to build upon our progressive
agenda that provides economic solutions, expands our rights as people, and charts the
path forward for our state.




A message from Texas Democratic Party Chair Gilberto Hinojosa

“Texas is the biggest battleground state and Texans have never shied away from big, bold
ideas. A fair shot for all is what drove Democrats to build this great state and it is what
drives us today. We fight because we believe that no matter who you are, what you look
like, where you come from, or who you love, if you work hard in Texas, you can succeed.

“I am proud to share our 2020 Texas Democrats Bill of Rights with you. As we continue the
march towards a state as great as its promise, we must remember that everything is on the
line in 2020.

“When we defeat Donald Trump, take out John Cornyn, send more Democrats to the
United States House of Representatives, take back the Texas House, and elect more
Democrats across our state, we will improve the lives of millions of Texans. This is our
moment. Victory is within our grasp. ​¡A
                                       ​ delante!”




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-5 Filed 01/18/21 Page 2 of 6
                                                                           2020 Ballot Propositions | 2




        Our Texas Democrats Bill of Rights
As Democrats, we must uplift the candidates who fight for our fundamental issues, and we
must also advocate for the bold ideas that will pave the way for growth and prosperity in
Texas. We’re championing a Texas Bill of Rights because Texas families deserve to shape
the future of our great state.

Our Texas Bill of Rights will be voted on by Texans in the Democratic Primary Election and
will guide our party, our campaigns, and our movement in the 2020 election.


Proposition #1
Right to Healthcare
Should everyone in Texas have a right to quality healthcare, protected by a universally
accessible Medicare-style system that saves rural hospitals, reduces the cost of prescription
drugs, and guarantees access to reproductive healthcare?

Derecho al cuidado de la salud
Deberían todos los Tejanos tener el derecho a un cuidado de salud de calidad, protegido
por un sistema universal estilo Medicare, que salve a los hospitales en áreas rurales, reduzca
los precios de los medicamentos de prescripción, y garantice acceso a al cuidado de la
salud reproductiva?


Proposition #2
Right to a 21st Century Public Education
Should everyone in Texas have the right to high-quality public education from pre-k to 12th
grade, and affordable college and career training without the burden of crushing student
loan debt?

Derecho a una educación pública del siglo 21
Deberían todos los Tejanos tener el derecho a una educación pública de alta calidad desde
preescolar al grado 12, y una educación universitaria o entrenamiento de carrera asequible,
sin la gran carga de préstamos estudiantiles?


Proposition #3
Right to Clean Air, Safe Water, and a Responsible Climate Policy
Should everyone in Texas have the right to clean air, safe water, affordable and sustainable
alternative energy sources, and a ​responsible climate policy that recognizes and addresses
the climate crisis as a real and serious threat that impacts every aspect of life on this
planet?




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-5 Filed 01/18/21 Page 3 of 6
                                                                           2020 Ballot Propositions | 3


Derecho al aire limpio, agua potable, y una política ambiental responsable
Deberían todos los Tejanos tener el derecho al aire limpio, agua potable, fuentes
alternativas de energía asequibles y sostenibles, y una política ambiental responsable que
reconozca y aborde la crisis ambiental como una amenaza real que afecta cada aspecto de
la vida en este planeta?


Proposition #4
Right to Economic Security
Should everyone in Texas have the right to economic security, where all workers have
earned paid family and sick leave, training to prepare for future economies, and a living
wage that respects their hard work?

Derecho a seguridad económica
Deberían todos los Tejanos tener el derecho a seguridad económica donde todos los
trabajadores tengan baja por enfermedad y permiso familiar pagado, capacitación para
prepararse para la economía futura, y un salario digno que respete su arduo trabajo?


Proposition #5
Right to Dignity & Respect
Should everyone in Texas have the right to a life of dignity and respect, free from
discrimination and harassment anywhere, including businesses and public facilities, no
matter how they identify, the color of their skin, whom they love, socioeconomic status,
disability status, housing status, or from where they come?

Derecho a dignidad y respeto
Deberían todos los Tejanos tener el derecho a una vida con dignidad y respeto, libre de
discriminación y acoso en todas partes, incluyendo negocios y lugares públicos, sin
importar cómo se identifican, el color de su piel, quien amen, estado socioeconómico,
estado de discapacidad, alojamiento, o de dónde vienen?


Proposition #6
Right to Be Free from Violence
Should everyone in Texas have the right to live a life free from violence—gun violence, racial
hatred, terrorism, domestic violence, bullying, harassment or sexual assault—so Texans can
grow in a safe environment?

Derecho de estar libre de violencia
Deberían todos los Tejanos tener el derecho a vivir una vida libre de violencia- violencia
armada, odio racial, terrorismo, violencia doméstica, acoso o agresión sexual- para que así
los Tejanos puedan crecer en un ambiente seguro?




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-5 Filed 01/18/21 Page 4 of 6
                                                                           2020 Ballot Propositions | 4


Proposition #7
Right to Housing
Should everyone in Texas have the right to affordable and accessible housing and modern
utilities (electricity, water, gas, and high-speed internet) free from any form of
discrimination?

Derecho a una vivienda
Deberían todos los Tejanos tener el derecho a una vivienda accesible y aquisible con
utilidades modernas (electricidad, agua, gas, y internet de alta velocidad), libre de
discriminación?


Proposition #8
Right to Vote
Should every eligible Texan have the right to vote, made easier by automatic voter
registration, the option to vote-by-mail, guaranteed early and mobile voting stations, and a
state election holiday — free from corporate campaign influence, foreign and domestic
interference, ​and ​gerrymandering?

Derecho a votar
Deberían todos los Tejanos elegibles tener el derecho a votar, hecho más fácil con registro
de votantes automático, la opción de votar por correo, estaciones de votación anticipada y
móviles garantizadas, y un feriado electoral estatal- libre de influencia de campaña
corporativa, interferencia extranjera y doméstica, y gerrymandering?


Proposition #9
Right to a Fair Criminal Justice System
Should everyone in Texas have the right to a fair criminal justice system that treats people
equally, uses proven methods for de-escalating situations instead of excessive force, and
puts an end to the mass and disproportionate incarceration of people of color for minor
offenses?

Derecho a un sistema de justicia penal justo
Deberían todos los Tejanos tener el derecho a un sistema de justicia penal justo, que trate a
las personas con igualdad, use métodos probados para situaciones de reducción de escala
en vez de usar fuerza excesiva, y ponga un fin a la encarcelación masiva y
desproporcionada de personas de color por delitos menores?


Proposition #10
Immigrant Rights
Should there be a just and fair comprehensive immigration reform solution that includes
an earned path to citizenship for law-abiding immigrants and their children, keeps families
together, protects DREAMers, and provides workforce solutions for businesses?



     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
         Case 6:21-cv-00043-ADA-JCM Document 1-5 Filed 01/18/21 Page 5 of 6
                                                                           2020 Ballot Propositions | 5


Derechos de inmigrantes
Debería haber una solución integral y justa de reforma migratoria que incluya un camino
ganado hacia la ciudadanía para los inmigrantes y sus hijos que sigan la ley, mantenga a las
familias unidas, proteja a los DREAMers y brinde soluciones de fuerza laboral para las
empresas?


Proposition #11
Right to Fair Taxation
Should Texas establish equitable taxation for people at all income levels and for businesses
and corporations, large and small, so our state government can fund our educational,
social, infrastructure, business, and all government services to improve programs necessary
for all Texans to thrive?

Derecho a impuestos justos
Debería Tejas establecer impuestos equitativos para personas de todos los niveles de
ingresos y para empresas y corporaciones grandes o pequeñas, para que el gobierno
estatal pueda financiar nuestra educación, infraestructura, negocios, y todos los servicios
del gobierno para mejorar los programas necesarios para que los Tejanos prosperen?




     Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
           Case 6:21-cv-00043-ADA-JCM Document 1-5 Filed 01/18/21 Page 6 of 6
                                                                             2020 Ballot Propositions | 6


Previous Democratic Propositions

2018

Prop#1​ ​Right to a 21st Century Public Education ​(Passed 96.02%)
Prop#2​ S ​ tudent Loan Debt ​(Passed 93.46%)
Prop#3​ ​Right to Healthcare (​ Passed 94.46%)
Prop#4​ R    ​ ight to Economic Security ​(Passed 95.77%)
Prop#5​ N​ ational Jobs Program ​(Passed 93.06%)
Prop#6 Right to Clean Air, Safe Water, and a Healthy Environment​ (Passed 98.55%)
Prop#7​ R  ​ ight to Dignity & Respect (​ Passed 97.01%)
Prop#8​ R   ​ ight to Housing ​(Passed 91.83%)
Prop#9 Right to Vote​ (Passed 94.58%)
Prop#10 Right to a Fair Criminal Justice System​ (Passed 96.77%)
Prop#11 Immigrant Rights​ (Passed 94.46%)
Prop#12​ R    ​ ight to Fair Taxation ​(Passed 96.59%)

Read the 2018 Texas Democrats Bill of Rights​.

2016

Prop #1 on economic security & prosperity ​(Passed 92.14%)
Prop #2 on a fair criminal justice system ​(Passed 93.94%)
Prop #3 on climate (​ Passed 91.87%)
Prop #4 on the Voting Rights Act​ (Passed 92.32%)
Prop #5 on campus carry (​ Passed 73.37%)
Prop #6 on comprehensive immigration reform (​ Passed 89.01%)

2014

Prop 1 - Immigration reform (​ Passed 86.47%)
Prop 2 - A living wage for all Texans (​ Passed 89.23%)
Prop 3 - Medicaid expansion ​(Passed 89.06%)
Prop 4 - On non-discrimination legislation ​(Passed 88.13%)

2012

Prop 1 - In state high school graduate eligible for tuition/legal status ​(Passed 84.91%)
Prop 2 - Legislature fund colleges with affordable tuition and fees ​(Passed 92.53%)
Prop 3 - Vote to legalize casino gambling with all funds for education ​(Passed 73.7%)




       Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
